DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, Claims 1-11, drawn to an upper for a shoe in the reply filed on 11 July 2022 is acknowledged.  The traversal is on the ground(s) that "Many of the claim terms in Group I and...Group II are the same... Office will conduct keyword searching...the search to be performed…will apply to both Group I and Group II and will not pose a serious burden."  This is not found persuasive because although there are some similar terms in Inventions I and II, there are also divergent words that would require divergent searches; for example a search for the features of the compression mold (cavities and plates) of Invention II as well as the process steps of Invention II related to processing temperature would diverge from a search for Invention I, wherein Invention I includes the following exclusive features: foam, relative hardness of layers, unconnected portions.
The requirement is still deemed proper and is therefore made FINAL.
Applicant's election with traverse of Article Species A: Fig. 1: an upper wherein outer layer cuts have a star-shaped pattern, inner layer protrusions have a shape of a triangular pyramid and are arranged in different configurations, and height of protrusions varies such that the highest protrusions located in midfoot area in the reply filed on 11 July 2022 is acknowledged.  Claims 1-11 were identified as reading on the species.  A telephonic interview clarified the election; refer to Interview Summary Record.  The traversal is on the ground(s) that “there would not be a serious burden on the Office if the election of species is not required in this case.”  This is not found persuasive because there would be a serious search burden, as set forth in Page 5 of the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
An amended drawing dated 19 February 2021 is acknowledged.  This drawing is acceptable in part.  The drawing addresses the issues raised in the 23 December 2022 Notice to File Corrected Application Papers.  However, the drawing is of poor quality in accordance with the remarks in this section; see below.
The drawings are objected to because the quality of the drawings is such that details of the invention are difficult to discern.  For example: the specification asserts that reference numeral 13 identifies cuts; however, not cuts can be readily discerned in the black-and-white reproduction of the Fig. 1; likewise, numeral 15 identifies protrusions, but protrusions at the end of the lead lines from 15 are not readily discerned in the black-and-white reproduction of Fig. 1.  Moreover, and in relation to the amendment of 19 February 2021: some of the text is not legible in the drawing: for example the text under HOT PRESS in Fig. 8A and under LASER CLEANING in Fig. 8B. 
Consider also MPEP 608.01(f): “Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “wherein each protrusion causes an extension in width”.  It is understood this should read “wherein each protrusion is configured to cause an extension in width”.
Claim 4 is objected to because of the following informalities:
Claim 7 recites “the material”.  It is understood this should read “a material”.
Claim 6 is objected to because of the following informalities:
Claim 7 recites “a plurality of cuts coinciding with the cuts of the outer layer”.  It is understood this should read “a plurality of cuts coinciding with the plurality of cuts of the outer layer”.
Claim 7 is objected to because of the following informalities:
Claim 7 recites “the exterior texture”.  It is understood this should read “an exterior texture”.
Claim 8 is objected to because of the following informalities:
Claim 8 recites “the direction”.  It is understood this should read “a direction”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “its corresponding cut” in line 7, which lacks antecedent basis.  The claim is not clear as to how the limitations are met when two or more cuts overlap a singular protrusion.  It is not understood whether the limitations are met if a singular protrusion is configured to cause an extension in width of each and every cut overlying the protrusion or whether the limitations are met if a singular protrusion is configured to cause an extension in width of at least one overlying cut.  For the purpose of applying art, the limitation is understood to be met in either case.
Claims 2-11 are indefinite if only because they depend from an indefinite claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 8-10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Beers, US 2016/0227881].
Regarding claim 1:
Beers teaches (Figs. 1-9):
Upper for a shoe, comprising: an inner layer (the combined 126 and 128; i.e. “second layer 126” and “compressible layer 128”; para 45) an outer layer (“first layer 124”; para 45) overlapping the inner layer at least partially (Figs. 5-7); wherein the outer layer comprises a plurality of cuts (“separations such as first separation 120, upper separation 133, and lower separation 135 are cut into and through first layer 124”; para 48); wherein the inner layer comprises a plurality of protrusions (see annotated Fig. 7 – a below); wherein each cut overlaps at least partially at least one protrusion; wherein each protrusion causes an extension in width (“separation width”; para 50) of its corresponding cut when the shoe is worn (“the different widths may be due to flexing and bending of upper 105 as the material of upper 105 conforms to the natural contours of a wearer's feet”; para 35).

    PNG
    media_image1.png
    623
    519
    media_image1.png
    Greyscale


Regarding claim 3:
Beers teaches the upper according to claim 1, as set forth above.
Beers further teaches wherein the inner layer comprises a foam material (“compressible material 128 is open cell polyurethane foam”; para 46)

Regarding claim 5:
Beers teaches the upper according to claim 1, as set forth above.
Beers further teaches wherein the outer layer and the inner layer comprise different thicknesses (“Compressible material 128 provides substantially all of the thickness of upper 105, as first layer 124 and second layer 126 are relatively thin layers”; para 46)

Regarding claim 8:
	Beers teaches the upper according to claim 1, as set forth above.
Beers further teaches wherein the protrusions of the inner layer are facing inwards, such that they point in the direction of a foot of a wearer of the shoe (see annotated Fig. 7 – b below).

    PNG
    media_image2.png
    623
    598
    media_image2.png
    Greyscale



Regarding claim 9:
	Beers teaches the upper according to claim 1, as set forth above.
Beers further teaches wherein the protrusions of the inner layer comprise a hemispherical shape, an elongated shape (they comprise an elongated shape in the figures; particularly Fig. 6), or a rib shape.

Regarding claim 10:
	Beers teaches the upper according to claim 1, as set forth above.
Beers further teaches wherein the inner layer comprises at least two unconnected portions (see annotated Fig. 7 – c below; they are unconnected insofar as they are spaced apart from each other by at least two “separations” of Beers), wherein each portion comprises at least one protrusion.

    PNG
    media_image3.png
    623
    641
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over [Beers, US 2016/0227881] in view of [Wilkinson, US 2,165,879].
Beers teaches the upper according to claim 1, as set forth above.
Beers does not expressly teach wherein the outer layer or the inner layer comprises rubber.
However, Beers does teach the outer layer 124 “may be any type of thin, flexible material usable in an upper of an article of footwear” (para 47).  Thus Beers at least teaches known thin flexible upper materials are appropriate for the outer layer.
However, Wilkinson teaches a material for a footwear comprises “rubber” (line 32) wherein the material is suitably thin and flexible (“of such thinness as to make the member flexible and pliable”; lines 32-33).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the upper of Beers such that its outer layer comprises the rubber of Wilkinson in order to yield the predictable result of an appropriately thin and flexible material layer, properties taught by Williamson (lines 32-33) and desirable by Beers (para 47 of Beers).  Such a modification is combining prior art elements according to known methods to yield predictable results.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over [Beers, US 2016/0227881] in view of [Evensen, US 6,065,654].
Beers teaches the upper according to claim 1, as set forth above.
Beers does not expressly teach wherein the material of the outer layer comprises a greater hardness in comparison to the inner layer.
However, Beers does teach the inner layer comprises a material that is expressly compressible (“compressible layer 128”; para 45).  And that the outer layer 124 “may be any type of thin, flexible material usable in an upper of an article of footwear” (para 47).  Thus Beers at least teaches compressibility of the inner layer and does not refer to any particular hardness requirement of the outer layer.
However, Evensen teaches a footwear wherein an outer layer comprises a greater hardness in comparison to a compressible inner layer (“inner layer of conventional foam material 54 and a relatively harder, protective outer layer 56 which covers the…inner foam material 54”; the paragraph spanning cols. 4 and 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the upper of Beers such that a material of the outer layer comprises a greater hardness in comparison to the inner layer, as are the inner and outer layers of Evensen, in order to protect the compressible inner layer from damage, as taught by Evensen (the paragraph spanning cols. 4 and 5).

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over [Beers, US 2016/0227881] in view of [Davis, US 3,642,563].
Regarding claim 6:
Beers teaches the upper according to claim 1, as set forth above.
Beers does not expressly teach wherein the upper further comprises a textile layer that comprises a plurality of cuts coinciding with the cuts of the outer layer.
Beers does teach the outer layer is a textile layer (para 47).  Thus Beers at least teaches a textile layer that comprises the plurality of cuts of claim 1.
However, Davis teaches a footwear upper wherein a compressible inner layer is covered by two layers of textile material (“two layers of textile material with a layer of high-density foam material bonded between them”; col. 1 lines 8-9).  Davis further teaches the two-layer construction results in a material “suitable for use as the fabric uppers of shoes” and provides “improved adhesion between the fabric forming the “upper” of the shoe and the molded toe, heel and sole portion of the shoe” (col. 1 lines 41-51).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the outer layer of Beers to be a two-layer fabric as in Davis in order to improve adhesion between the upper and the toe, heel, and sole portions of the shoe, as taught by Davis (col. 1 lines 41-51).
In adopting the modification, one would arrive at the claimed limitations because the first fabric layer of the modified upper would comprise the plurality of cuts of claim 1, and the second fabric layer of the modified upper would be a textile layer that comprises the plurality of cuts coinciding with the cuts of the outer layer of claim 6.


Regarding claim 11:
Beers teaches the upper according to claim 1, as set forth above.
Beers does not expressly teach wherein the upper comprises a textile layer arranged on an outer surface of the outer layer.
Beers does teach the outer layer is a textile layer (para 47).  Thus Beers at least teaches a textile layer that comprises the plurality of cuts of claim 1.
However, Davis teaches a footwear upper wherein a compressible inner layer is covered by two layers of textile material (“two layers of textile material with a layer of high-density foam material bonded between them”; col. 1 lines 8-9).  Davis further teaches the two-layer construction results in a material “suitable for use as the fabric uppers of shoes” and provides “improved adhesion between the fabric forming the “upper” of the shoe and the molded toe, heel and sole portion of the shoe” (col. 1 lines 41-51).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the outer layer of Beers to be a two-layer fabric as in Davis in order to improve adhesion between the upper and the toe, heel, and sole portions of the shoe, as taught by Davis (col. 1 lines 41-51).
In adopting the modification, one would arrive at the claimed limitations because the first fabric layer of the modified upper would comprise the plurality of cuts of claim 1, and the second fabric layer of the modified upper would be the textile layer arranged on an outer surface of the outer layer of claim 11.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over [Beers, US 2016/0227881] in view of [Atsumi, US 2010/0299967].
Beers teaches the upper according to claim 1, as set forth above.
Beers does not expressly teach wherein the exterior texture of the outer layer comprises a plurality of protrusions.
However, Atsumi teaches a footwear wherein an exterior texture of an outer layer comprises a plurality of protrusions (“plurality of protrusions”; Abstract).  Atsumi further teaches “plurality of protrusions that are configured to bend to provide increased surface contact between an upper and a ball, such as a soccer ball”; Abstract.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the upper of Beers such that its outer layer comprises an exterior texture of the outer layer comprises a plurality of protrusions, as in Atsumi, in order to provide increased surface contact between the upper and a soccer ball, as taught by Atsumi.  One would be motivated to adopt the modification insofar as Beers teaches pertinence to soccer shoes (“athletic footwear types, including soccer shoes”; para 28 of Beers).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         

/SHARON M PRANGE/               Primary Examiner, Art Unit 3732